Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/19/2022 has been entered.  As directed by the amendment: claim 1 has been amended; claims 2-6, 8, 11, and 13-24 have been cancelled; claims 25-27 stand withdrawn; and claim 28 has been added.  Therefore, claims 1, 7, 9, 10, 12, and 28 are currently pending.
	The amendment is sufficient in overcoming the previously indicated objections and the rejections under 35 USC 112 (b).
	The amendment to claim 1 clarifies the structure of the claimed wick such that the instant grounds of rejection are necessitated by the amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 and 12/22/2021 were filed after the mailing date of the Final Office Action (06/02/2021) and Non-Final Office Action (10/20/2021), respectively.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant traverses the Tucker reference in that (Remarks, page 8):

    PNG
    media_image1.png
    225
    492
    media_image1.png
    Greyscale

Applicant annotated Figure 8

Tucker describes that "the heater 14 is formed of a planar metal ribbon ... wrapped around the wick 28," and "preferably, the mesh material is wrapped completely around a portion of the wick 28 at least one turn ...." Tucker, paragraph [0030]. However, the heater 14 of Tucker is wrapped around the wick 28 such that each turn of the heater 14 extends perpendicularly rather than parallel to the longitudinal axis of the wick 28, as indicated by arrow A in annotated Figure 8 above. Thus, the alleged first side of the transverse middle portion of the wick 28 of Tucker is not parallel to a length of the alleged central portion on the first side of the heater 14 of Tucker. Therefore, Tucker fails to describe or suggest that the alleged first side of the transverse middle portion of the wick 28 of Tucker "is opposite and parallel to a length of the central portion on the first side of the heater element," as recited in claim 1. Counts fails to remedy at least this deficiency of Tucker.


    PNG
    media_image2.png
    509
    848
    media_image2.png
    Greyscale

Examiner annotated Figure 8

	In response, the examiner respectfully disagrees and offers a counter interpretation. As shown above, the heater element is wrapped/coiled around wick 28 and the wick 28 includes a transverse middle portion having a first/front side and a second/rear side.  The wick 28 extends, left to right, along an imaginary central axis with the heater element coiled accordingly.  The wick 28 and the heater element, therefore, share the same central axis, which is annotated above by the dotted line.  The front side of the wick is shown being opposite and parallel (along the central axis) to a length (indicated by the smaller arrow) of the central portion of the heater element.  Here, the claim does not define, or otherwise limit, the length of the heater element.  Under broadest reasonable interpretation, any length of the central portion of the heater element would meet the claimed limitation, so long as that length is parallel as claimed.  As detailed above, the “length” of the heater element lies in the same direction as the length of the wick that extends left to right (or vice versa).  For such reasons, the examiner contends that Tucker teaches the limitation of “the first wick side of the 
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Based on the amendment to claim 1, the structure of the wick has been clarified such that Tucker is no longer relied upon to teach “the first side of the heater element only in contact with the first wick side” limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9-10, 12, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Publication 2013/0213419), hereinafter Tucker, in view of Buchberger (U.S. Publication 2011/0226236), and in further view of Counts et al. (U.S. Patent 5388594).
Regarding claim 1, Tucker discloses a cartridge of an electronic vaping device (Figures 1, 4, 5, 8, etc. electronic cigarette 60) comprising: 
an outer housing (outer tube 6; para. 0017) extending in a longitudinal direction (para. 0017; “…an outer tube 6 (or casing) extending in a longitudinal direction and an inner tube 62 coaxially positioned within the outer tube”); 
an air inlet in the outer housing (air inlet 44; para. 0020 and 0024); 
a vapor outlet (diverging outlets 24; para. 0021) in the outer housing and in communication with the air inlet (44) via an air passage (air passage 20) between the air inlet (44) and the vapor outlet (24) (Paragraphs 0020-0021, air inlet 44 delivers air to passage 20, which flows into passage 20 and exits outlets 24); 
a reservoir in the outer housing (liquid supply reservoir 22; para. 0017); 
a heater element (heater 14; para. 0017-0018) located adjacent the air passage (20) (shown in Figure 1) (para. 0018 discloses heater 14 being “spaced apart relation to the central air passage 20”), the heater element being magnetic and electrically conductive (para. 0026. Note: paragraph 0026 discloses materials of heater 14, which comprise materials that are both magnetic and electrically conductive, for example, iron, nickel, and cobalt are all materials that conduct magnetic and electrical fields; Furthermore, paragraph 0026 discloses heater 14 being an electrical heater; i.e., a resistive heater; Such heaters generate heat with the passing of a current therethrough-See Joules first law, and the current moving through heater 14 generates a magnetic field), the heater element being formed of an alloy including nickel, iron, molybdenum, chromium, aluminum, copper, or any combination thereof (paragraph 0026 discloses alloys of nickel, iron, molybdenum, chromium, aluminum, etc., superalloys based on nickel, iron, cobalt, etc. as materials for heater 14. “Examples of suitable metal alloys include stainless steel, nickel-, cobalt-, chromium-, aluminium-titanium-zirconium-, hafnium-, niobium-, molybdenum-, tantalum-, tungsten-, tin-, gallium-, manganese- and iron-containing alloys, and super-alloys based on nickel, iron, cobalt, stainless steel.”), 

    PNG
    media_image3.png
    144
    236
    media_image3.png
    Greyscale

the heater element (14) including a central portion (central portion of 14 wrapped around and in contact with wick 28, shown in Figure 8), the central portion including a plurality of U-shaped portions (Term ‘u-shaped portions’ is not explicitly defined in the instant application. Under broadest reasonable interpretation, ‘u-shaped’ is defined as ‘having the shape of a capital U’-www.merriam-webster.com/dictionary/U-shaped, viewed on 09/28/2020.) (The central portion of heater coil 14, which surrounds wick 28, includes a plurality of portions that, at least partially, define a U-shape.  That is, the winding of heater 14 around wick 28 produces a plurality of curves that, broadly, define a shape of a U), the heater element (14) being planar (Figure 8, as well as 9-11. Paragraph 0030 discloses that “…the heater 14 is formed of a planar metal ribbon such as a conductive mesh material wrapped around the wick 28…the mesh material is originally an elongate planar ribbon that is wrapped around the wick 28 to increase the surface area contact between the heater 14 and the wick 28….”  See also paragraph 0015, “the use of a planar metal ribbon such as a mesh material as the heater provides many advantages…increased surface to surface contact…to provide more efficient and uniform transfer of heat between the heater and the wick.”), such that the heater element (14) has a first side and a second side (As detailed above, the heater element 14 is wrapped around wick 28 such that an inner surface of the heater element, when wrapped, is in contact with wick 28.  This inner surface in contact with the wick is considered the first side, whereas the second side is considered to correspond to the side facing outwardly away from the wick-Fig. 8.), and the heater element (14) configured to be driven by an alternator (Note: an alternator is not recited, nor required, as a structural component of the claims.  Paragraphs 0041 of the instant application discloses that heater element 99 is in electrical communication with an alternator, with the alternator being powered by a power source.  Paragraph 0075 discloses that power source 1 may be a battery/rechargeable battery) (Tucker, in paragraph 0041, states that power supply 1 includes a battery which is connected to the heater 14 by electrical leads 26.  Paragraph 0042 states that “the electrical contacts or connection between the heater 14 and the electrical leads 26 are highly conductive and temperature resistant while the heater 14 is highly resistive so that heat generation occurs primarily along the heater 14 and not at the contacts.”  With respect to power supply 1, Tucker states, in paragraph 0043, that the battery “can be a Lithium-ion battery or one of its variants, for example a Lithium-ion polymer battery” and that “the power supply 1 may be rechargeable and include circuitry allowing the battery to be chargeable by an external charging device.” Tucker, therefore, discloses the same power source as detailed in paragraph 0075 of the instant application) (Here, the heater element 14 being in electrical communication with power source 1 via electrical leads of Tucker corresponds to the same as detailed in the instant application. As such, the heater element of Tucker is the same as that of the instant application and is also, therefore, capable of performing the same function of being driven by an alternator without requiring further structural modification.  See MPEP 2114); 

    PNG
    media_image3.png
    144
    236
    media_image3.png
    Greyscale

a wick (wick 28 including end portions 29 and 31 that “are flexible and foldable into the confines of the liquid supply region 22”-para. 0018) in communication with the reservoir (para. 0018; “…in communication with the liquid material in the liquid supply 22 and in communication with the heater 14 such that the wick 28 disposes liquid material in proximate relation to the heater 14…”), the wick configured to draw pre-vapor formulation from the reservoir toward the heater element (para. 0018) (para. 0019, “…the wick 28 may have any suitable capillarity and porosity to accommodate aerosol generating liquids having different liquid physical properties such as density, viscosity, surface tension and vapor pressure. The capillary properties of the wick 28, combined with the properties of the liquid, ensure that the wick 28 is always wet in the area of the heater 14 to avoid overheating of the heater 14…”) (para. 0025, “…the heater 14 is arranged to communicate with the wick 28 and to heat the liquid material contained in the wick 28 to a temperature sufficient to vaporize the liquid material and form an aerosol…”), the wick including a transverse middle portion (taken as the portion of wick 28 disposed in channel 21 shown in Fig.1.  That is the portion of wick 28 that is not confined in liquid reservoir 22; i.e., excluding ends 29 and 31) having a first wick side (front side) and a second wick side (rear side) 

    PNG
    media_image2.png
    509
    848
    media_image2.png
    Greyscale

the first wick side of the transverse middle portion is opposite and parallel (along the above indicated central axis) to a length (indicated by the smaller solid arrow) of the central portion of the first side of the heater element, the wick having a cross-section having a y-shape, a cross shape, or a clover shape (para. 0018 discloses that wick 28 “preferably comprises filaments having a capacity to draw a liquid, more preferably a bundle of glass (or ceramic) filaments and most preferably a bundle comprising a group of windings of glass filaments, preferably three of such windings, all which arrangements are capable of drawing liquid via capillary action via interstitial spacings between the filaments. Preferably, the wick 28 is flexible and includes three strands, each strand including a plurality of filaments. Moreover, it is noted that the end portions 29 and 31 of the wick 28 are flexible and foldable into the confines of the liquid supply region 22. The wick 28 can include filaments having a cross-section which is generally cross-shaped, clover-shaped, Y-shaped or in any other suitable shape.”  This corresponds to the same bundling of glass/ceramic filaments of wick 28 having a cross-section that is “generally cross-shaped, clover-shaped, Y-shaped, or any other suitable shape” disclosed in the instant application, in paragraphs 0056-0057.  Here, one skilled in the art would find it reasonable that the ‘cross-shaped’ and ‘Y-shaped’ cross-sections include portions/regions that are, at least partially, flat and would, therefore, reasonably conclude that wick 28 of Tucker includes at least a portion that is parallel to the heater element 14. Furthermore, the aforementioned shapes have a first and second side)

    PNG
    media_image4.png
    276
    570
    media_image4.png
    Greyscale

Figure 8 of Tucker
para. 0029, “…the heater 14 comprises a ribbon of wire mesh which at least partially surrounds the wick 28. In that embodiment, preferably the heater may extend along the entire length of the wick 28 or only along a portion of the length of the wick 28….” Para. 0030, “the mesh material is wrapped completely around a portion of the wick 28 at least one turn, but preferably about a predetermined number of turns (e.g., two to ten turns or two to six turns).”) (Here, heater 14 is disclosed as extending along the entire length of wick 28 or only along a portion of the length and is wrapped around wick 28 at least once.).
Tucker teaches the heater element (14) being planar and including a plurality of U-shaped portions, but is silent on the heater element having a sinuous shape and the first side of the heater element being only in contact with the first wick side.
Buchberger teaches that it is known in the art of vaporizing devices (para. 0001; “…invention relates to an inhalator component for the intermittent formation, synchronous with inhalation or drawing, of a vapor-air mixture or/and condensation aerosol, comprising: a housing… an electric heating element for evaporating a portion of a liquid material, wherein the vapor which is formed is mixed in the chamber with the air supplied through the air admission opening, and the vapor-air mixture or/and condensation aerosol is formed; and a wick with a capillary structure, which wick forms a composite with the heating element and automatically resupplies the heating element with the liquid material following evaporation.”) (See also paragraph 0003; use in smoking articles and cigarette replacement articles) for a cartridge (Figs. 9-13) to housing 3), a reservoir (liquid container 4 filled with liquid material 16-para. 0114) in the outer housing; an electric heater element (disclosed above); and a wick (disclosed above) in communication with the reservoir (para. 0116; “the capillary structure of the wick is suitable for absorbing liquid material 16.”) (the heater and wick form a planar composite 22-para. 0116. “Planar composite 22 has a flat shape in the form of a film or strip and consists of a heating element and a wick.”) (para. 0048; “the planar composite contains one of the following structures: a fabric, open-pored fiber structure, open-pored sintered structure, open-pored foam or open-pored deposition structure. Said structures are suitable in particular for providing a wick body with a high degree of porosity. A high degree of porosity ensures that the heat produced by the heating element is used for the most part for evaporating the liquid material located in the pores, and high evaporator efficiency can be obtained. Specifically, a porosity of greater than 50% can be realized with said structures.”).
Buchberger further provides a definition for “planar composite” in that such means “that the heating element and the wick are arranged in the same surface or/and in mutually parallel surfaces and are connected to each other” (para. 0045).
Buchberger teaches various embodiments of the planar composite 22 in Figures 14a, 14b, and 15a-c. 

    PNG
    media_image5.png
    570
    761
    media_image5.png
    Greyscale

 Buchberger teaches the planar composite including metal layers (31 and 32, which are stainless steel or of a heat conductor alloy, such as NiCr or CrFeAl alloys-para. 0122) (para. 0125, layers 31 and 32 define the electric heater) and a fiber composite (33, forming the capillary structure of the wick-para. 0126).  Buchberger teaches that the first side of the heater element (side of layer 32 in contact with 33) being only in contact with the first wick side (fiber composite 33 is in contact with only the first side of layer 32, with the opposite side exposed) (see also paragraphs 0117 and 0161).
The advantage of combining the teachings of Buchberger is that in doing so would provide a heater element and wick structural cooperative relationship in which the wick is exposed on one side such that vapor formed over the course of the evaporation of the liquid material can therefore flow out of the exposed capillary structure of the wick 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker with Buchberger, by replacing the coiling of the heater element around the wick of Tucker, with the teachings of Buchberger, in order to provide a heater element and wick structural cooperative relationship in which the wick is exposed on one side such that vapor formed over the course of the evaporation of the liquid material can therefore flow out of the exposed capillary structure of the wick over a large area without substantial obstruction (para. 0117) (see also paragraph 0015 that discusses the use of coiled heating elements serving as an obstacle to vapor emerging from the wick).
The combination of Tucker and Buchberger teaches each claimed limitation, except for the heater element having a sinuous shape.
Counts teaches that it is known in the art of electronic smoking devices (Title; abstract-“…replaceable cigarette containing tobacco flavor material is electrically heated by a set of electrical heater elements contained within a lighter to evolve tobacco flavors or other components in vapor or aerosol form for delivery to a smoker…”; Figures 3a/3b, 6, and 8, planar heater element 43-shown above) (14:12-30; heater element 43 made from an alloy based on nickel, iron, or cobalt.  For instance, 75% nickel, about 16% chromium, about 4.5% aluminum and about 3% iron.) for the planar heater element to include a central portion (generally taken as portion 131) and the central portion having a sinuous shape including a plurality of U-shaped portions (Col. 12, lines 31-36 and Col. 15, lines 45-49 disclose a “serpentine” shape.  The “serpentine” shaped portion 131 of heater 43, at least partially, defines U-shaped portions of the sinuous shape).

    PNG
    media_image6.png
    494
    840
    media_image6.png
    Greyscale

Counts further teaches that the heater element (43) has a first side (side contacting the carrier) and a second side (side facing opposite the carrier)
Counts further teaches the use of a carrier (corresponding to a wick) (Figures 4A/4B and Col. 6, lines 58-67, “…23 includes a tobacco web 57 formed of a carrier or plenum 59 which supports tobacco flavor material 61….” Col. 8, lines 34-39, “…The carrier or plenum 59 which supports the tobacco flavor material 61 provides a separation between the heating elements 43 and the flavor material, transfers heat generated by the heater elements to the flavor material….” Col. 9, lines 1-7 “…where a metallic carrier is used…paper 69, are preferably used to provide electrical insulation between the metallic carrier 59 and the electrical heater elements 43”). 
	The advantage of combining the teachings of Counts is that in doing so would provide a heater element whose shape allows for an increase in the resistance of the Col. 15, lines 45-49 of Counts, which discloses “…by providing a plurality of turns in the heater elements 43 (e.g., in the shape of a serpentine pattern), the resistance of the heater element is increased without the need to increase the length or decrease the cross-sectional area of the heater element…”) (See also Col. 15, lines 18-44). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker, as modified by Buchberger, with Counts, by replacing the shape of the heater element of Tucker, with the teachings of Counts, in order to provide a heater element whose shape allows for an increase in the resistance of the heater element without increasing the length or decreasing the cross-sectional area of the heater element (Col. 15, lines 45-49 of Counts, which discloses “…by providing a plurality of turns in the heater elements 43 (e.g., in the shape of a serpentine pattern), the resistance of the heater element is increased without the need to increase the length or decrease the cross-sectional area of the heater element…”) (See also Col. 15, lines 18-44). 
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further teaches the heater element having an end to end length ranging from about 4 mm to about 25 mm (Para. 0033, “…the ribbon heater 14 is constructed from a wire mesh filament having a width in the range of about 0.5 mm to about 2 mm, preferably about 1 mm, and a length in the range of about 20 mm to about 40 mm. When wrapped about the wick 28, the ribbon heater 14 establishes a heater-wick element which extends in the range of about 10 mm to about 15 mm, preferably about 12 mm or less, and a width in the range of about 0.5 mm to about 2.0 mm, preferably about 1.5 mm or less…”).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Specifically, Tucker further teaches wherein the heater element includes leads in electrical communication with electrical contacts of the cartridge (Fig. 8 and para. 0031, “…a post or brazed, conductive connection region 99 is formed of a low-resistance material brazed across each end portion of the heater 14. By brazing a post 99 or forming a brazed connection region 99 at each end of the mesh heater 14, the electrical current conducts uniformly across the length and width of the mesh heater 14 so as to avoid hot spots… Electrical leads 26 are attached to each post or brazed connection regions 99, such that a heated zone is formed between the electrical leads 26 when voltage is applied by the power supply, so as to heat the liquid material in contact with the mesh material to a temperature sufficient to at least partially vaporize the liquid. Alternatively, the electrical leads 26 can be attached directly to the mesh heater 14…”).
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation.

    PNG
    media_image7.png
    273
    548
    media_image7.png
    Greyscale

Specifically, Tucker further teaches wherein the electrical contacts of the reservoir portion protrude from a seal end of the cartridge (Figure 1 shows leads 26 protruding from seal 15, passed reservoir 22, towards power supply 1).
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further discloses the heater element (14) having a rectangular cross-section (para. 0030, “…the heater 14 is formed of a planar metal ribbon such as a conductive mesh material wrapped around the wick 28… the mesh material is originally an elongate planar ribbon that is wrapped around the wick 28 to increase surface area contact between the heater 14 and the wick 28.”) (here the elongate planar ribbon, at least partially, defines a rectangular shape).
Regarding claim 28, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further discloses wherein the cross-section of the wick extends parallel to the length of the central portion of the heater element (as detailed in claim 1, above. That is, the cross section of the wick extends, at least partially, parallel to the length of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761